PROPRIETARY AND CONFIDENTIAL




13 July 2017


PRIVATE & CONFIDENTIAL


Alex Gourlay
108 Wilmot Road
Deerfield, IL 60015




Dear Alex,


Extension to your Assignment to Walgreen Co.
This letter is to confirm the extension of your secondment to Walgreen Co. under
the secondment letter agreement dated 26 September 2013 between you and
Walgreens Boots Alliance Services Limited (formerly Alliance Boots Management
Services Ltd.), as previously extended per letter agreement dated 27 January
2016 & 27 March 2017 (collectively, the “Agreement”). This extension is for an
additional 12 months, with an end date of 31 July 2018.


All assignment terms and conditions remain unchanged, as detailed in the
Agreement.




Please sign below to confirm that you have read, understand and agree to this
extension of the Agreement.




Yours sincerely,






/s/ Kathleen Wilson-Thompson


Kathleen Wilson-Thompson,
Executive Vice President - Global Chief Human Resources Officer, WBA
Signed on behalf of Walgreens Boots Alliance Services Limited












I confirm that I have read, understand and agree to be bound by the contents of
this extension letter.


Alex Gourlay




/s/ Alex Gourlay……………………………………………
Signed


7/20/17……………………………………………………
Date signed




Page 1 of 1